Cobb, J.
The only question argued in -this court was that of jurisdiction. Domicile is determined by act and intention. The evidence undoubtedly discloses an intention on the part of 'the defendant to make Thomas county his' domicile. But the undisputed evidence as to his conduct is such as to clearly indicate that this intention has not been carried into effect. Even if the mother and sister of an unmarried man can be so far treated as his family as to authorize service upon him by leaving process at the place where they are found, these relatives of the defendant had been carried by him from Thomas county to Brooks county, and were there keeping house with him. He owned no home and had no family residing in Thomas county at the time the suit .was brought. There would have been no *393way under the law to have perfected service of process upon him in Thomas county. We think the evidence demanded a finding that he was domiciled in Brooks county at the time the suit was filed, and that therefore the suit was well brought in that county. This being so, if any errors were committed in charging on this issue, they were immaterial.

Judgment affirmed


All the Justices concur, except Simmons, G. J., absent.